— Appeal from a judgment of the Children’s Court of Chenango County, dated February 7, 1953, adjudging a child under the age of sixteen years to be delinquent, and committing him to the State Agricultural and Industrial School at Industry. A boy, thirteen years of age, has been adjudged a juvenile delinquent because of participating in thefts which would amount to burglary in the third degree if committed by an adult. At a hearing attended by the boy and his parents, the offenses were admitted. The Children’s Court contemplates informal hearings, and we regard the adjudication that the child was a juvenile delinquent as properly made, and in that respect the judgment should be affirmed. While we are reluctant to interfere with the judgment of a local judge of a Children’s Court, we feel that the rehabilitation of this boy will be better served under parental guidance than under institutional care. Concededly, the boy comes from a good home and has intelligent and respectable parents who are deeply concerned about his welfare. Because of the extreme youth of the offender and the conceded good home environment, we think both the boy and his parents are entitled to one more opportunity^ for his natural development. Judgment modified by directing that the infant delinquent be placed in the custody of his parents for the purposes of control and rehabilitation subject to such probationary direction as the Children’s Court may impose, and as so modified, affirmed. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.